Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Subject Matter Eligibility Standard
The examiner contends that, under the judicial exceptions enumerated in the 2019 PEG, to determine the patent-eligibility of an application, a two- part analysis has to be conducted. 
Part 1: it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  
Part 2A: Prong 1: (1) Determine if the claims are directed to an abstract idea or one of the judicial exceptions. Examples of abstract ideas referenced in Alice Corp. include:
1. Certain method of organizing human activity such as 
fundamental economic concept or commercial and legal interactions.
2. A mental process.


Part 2A: Prong 2: determine if the claim as a whole integrates the judicial exception into a practical application.
Part 2B: determine if the claim provides an inventive concept.
Analysis
In the first analysis, it is found that the claim indeed recites a series of steps and therefore, is a process – one of the statutory categories. 

Under Step 2A (Prong 1), using claim 1 as the representative claim, it is determined that apart from generic hardware and extra-solution activity discussed in Step 2A, Prong 2 below, the claim as a whole recites a method of organizing human activity. For instance, the claim language “predicting…a target variable of a fraud score for the one or more features of the behavior information or the device information,” is a fundamental economic practice. Fundamental economic practices fall into the category of certain methods of organizing human activity. Thus, the claim recites a judicial exception, i.e., an abstract idea. 

Under Step 2A (Prong 2), the examiner contends that the claim recites a combination of additional elements including “receiving…device information associated with the client device; receiving…behavior information; clustering…the one or more features of the behavior information or the device information based on a threshold degree of similarity; training…the machine learning model; transmitting… an indication of a recommendation action; preprocessing…the behavior information and device information; and processing…the These additional elements, considered in the context of claim 1 as a whole, do not integrate the abstract idea into a practical application because they simply recite the steps of inputting, processing, and outputting data using a generic computer system. The examiner further contends that the claimed client device and server device are recited to simply process, transmit and output data while the recited virtual private network is no more than applying a generic private network to the abstract idea, as it is a mere tool for routing data from one device to another (see paras 0068-0073). The claimed steps wherein training the machine learning model comprises performing cross-validation to evaluation to evaluate a performance of the machine learning model; determining…a recommended action to be performed by the server device with respect to the application form and the client device based on determining that the fraud score satisfies a threshold is nothing but the automation of mental tasks. Also, the claim steps “wherein the recommended action includes: a video review action, or a biometric step-up action; and wherein the device information indicates a geolocation associated with the client device, and wherein the device information indicates at least one of: whether the client device communicates with the server device via a virtual private network, a type of virtual private network used by the client device to communicate with the server device, a network route that carries traffic between the client device and the server device, one or more network devices included in the network route, whether the network route includes an anonymity network exit node, an Internet service provider associated with the client device, one or more cookies installed on the client device, one or more software applications installed on the client device, an operating system of the client device, a web browser used by the client device to access the application form, or a device identifier associated with the client device; wherein the behavior information indicates an input technique are simply further narrowing the scope of the abstract idea. Thus, it is determined that claim 1 is not directed to a specific asserted improvement in computer technology or otherwise integrated into a practical application and thus is directed to a judicial exception.

Under Step 2B, it is determined that, taken alone, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer processor— that is, mere instructions to apply a generic computer processor to the abstract idea. The specification substantiates this, for instance at paras 0074and 0079. Thus, applying an exception using a generic computer processor cannot integrate a judicial exception into a practical application or provide an inventive concept. And looking at the limitations as an ordered combination of elements add nothing that is not already present when looking at the elements taken individually. For instance, the steps of “receiving…device information associated with the client device; receiving…behavior information; clustering…the one or more features of the behavior information or the device information based on a threshold degree of similarity,” when considered as a whole, are mere data gathering steps considered to be insignificant extra-solution activities. See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). The same applies to “transmitting… an indication of a See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity)

Response to Arguments
5. Applicant's arguments filed on 02/22/22 have been fully considered but they are not persuasive. 
In response to applicant’s argument that the additional elements in the claim integrate the judicial exception into practical application, the examiner finds this argument unpersuasive. 
The examiner contends that the additional elements including “receiving…device information associated with the client device; receiving…behavior information; clustering…the one or more features of the behavior information or the device information based on a threshold degree of similarity; training…the machine learning model; transmitting… an indication of a recommendation action; preprocessing…the behavior information and device information; and processing…the preprocessed information; virtual private network; server device; and client device." These additional elements, considered in the context of claim 1 as a whole, do not integrate the abstract idea into a practical application because they simply recite the steps of inputting, processing, and outputting data using a generic computer system. The examiner further contends that the claimed client device and server device are recited to simply process, transmit and output data while the recited virtual private network is no more than applying a generic private network to the abstract idea, as it is a mere tool for routing data from one device to another (see paras 0068-0073). The claimed steps wherein training the machine learning model comprises performing cross-validation to evaluation to evaluate a performance of the machine learning model; determining…a recommended action to be performed by the server device with respect to the application form and the client device based on determining that the fraud score satisfies a threshold is nothing but the automation of mental tasks. Also, the claim steps “wherein the recommended action includes: a video review action, or a biometric step-up action; and are simply further narrowing the scope of the abstract idea. Thus, it is determined that claim 1 is not directed to a specific asserted improvement in computer technology or otherwise integrated into a practical application and thus is directed to a judicial exception.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298.  The examiner can normally be reached on Monday-Friday, 9am-7pm.







/OJO O OYEBISI/Primary Examiner, Art Unit 3697